Citation Nr: 1450578	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-17 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Salt Lake City, Utah Regional Office (RO). 

In September 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to ensure a total review of the evidence. 


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the Veteran's service connected disability is of sufficient severity to preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

A TDIU may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the Board, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  Moreover, the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.

In this case, the Veteran is currently service connected for PTSD, rated as 70 percent disabling.  As such, the Veteran currently meets the schedular rating threshold for consideration of a TDIU.  38 C.F.R. § 4.16(a).

The evidence establishes that the Veteran is not working currently and has not been gainfully employed at least since 2002.  The Veteran receives Social Security Administration (SSA) disability based upon nonservice-connected peripheral arterial disease.  Although certain symptoms relating to PTSD are noted in SSA records, they are not the basis for the SSA disability determination.

The Board reviewed two VA examinations dated June 2011 and March 2013, which evaluated whether the Veteran's PTSD rendered him unable to secure and maintain substantially gainful employment.  At the time of the June 2011 examination, the Veteran reported he had been on Social Security disability since 2004, and that he had worked close to 100 jobs since discharge from the service.  He reported regular conflicts with bosses and had quit many jobs because he was afraid he would become angry and violent.  He indicated he had been fired on at least 4 occasions due to anger outbursts.  He also reported preferring to be by himself.  The June 2011 examiner noted a history of severe relationship problems due to violent anger episodes, irritability, and emotional volatility demonstrated by verbal or physical aggression.  She also noted occupational and social impairment with deficiencies in most areas due to symptoms such as impaired impulse control (violent anger outbursts), adapting to stressful circumstances (difficulty dealing with managing irritability at work and feeling very stressed at work), and inability to establish and maintain effective relationships (long history of difficulty with interpersonal relationships at work and in personal life).  

She concluded that because of PTSD related symptoms, the Veteran would likely have moderate to severe difficulty maintaining gainful employment due to: inability to block out sounds, sights, or odors that interfere with focusing on tasks, with limited ability to tolerate crowds; difficulty managing assignments, prioritizing tasks, and meeting deadlines or multi-tasking; difficulty getting along with others, fitting in, contributing to group work, and reading social cues; conflict with authority figures; difficulty responding to negative feedback due to inability to separate person from task; and difficulty coping with unexpected changes in coursework, such as changes in the assignments, due dates or instructors, or to tolerate interruptions.  The examiner did not conclude whether or not the Veteran would be able to maintain gainful employment under limited circumstances.

The March 2013 examination reflected similar concerns regarding the Veteran's symptoms, including depression, anxiety, inability to establish and maintain effective relationships, and isolating frequently.  However, the examiner concluded that his PTSD symptoms did not render him unemployable, and that despite his current relationship difficulties, he would be able to secure and maintain employment in positions that are flexible and independent.

At his hearing in September 2013, the Veteran testified that he had looked for work, had occasionally had temporary unskilled labor jobs but not gainful employment since 2002.  He also testified that potential employers indicated he did not have specialized knowledge (e.g. electrician) they were looking for.
 
Taken as a whole, the evidence is at least in relative equipoise as to whether the Veteran's service-connected PTSD symptoms render him unemployable.  The June 2011 examination indicated the Veteran would have significant challenges maintaining gainful employment.  And while the Board acknowledges that the March 2013 VA examination suggested the Veteran's PTSD symptoms do not preclude employment, it does not appear that the examiner fully considered the Veteran's education and training, which is pertinent evidence in a claim for a TDIU.  Moreover, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013)."). 

Here, although the March 2013 examiner noted that the Veteran would be capable of performing flexible and independent work, there is no indication the Veteran has ever performed or been trained to perform fulltime independent work.  The Veteran credibly testified that he has only had temporary labor jobs in the past 10 or 11 years, and there is no evidence that the Veteran has ever worked independently or possesses the education to do so.  The evidence also reflects that although the Veteran can sometimes manage his anger outbursts by anticipating them and removing himself from the location, such episodes apparently are unpredictable and the Veteran likely would not have the flexibility to remove himself from his work environment whenever he felt the need.  Finally, it is unclear from the evidence what flexible or independent work the Veteran is qualified to do that would not involve interaction with the public in some way.

Based on the evidence of record which establishes that the Veteran's service-connected PTSD symptoms of irritability, volatility and social withdrawal cause, to a significant degree, an inability to engage in effective work or social relationships, that he has no training in an occupation that allows him to work independently, and that the Veteran has a current disability rating of 70 percent, the Board finds the Veteran's service-connected PTSD disability renders him unemployable, and entitlement to TDIU is warranted.  

As such, the Board concludes that the evidence for and against TDIU is at least in relative equipoise, and resolves any reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Accordingly, the Veteran's claim for TDIU is granted.


ORDER

Entitlement to a TDIU is granted, subject to the criteria governing the award of monetary benefits.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


